DETAILED ACTION
This action is in reply to the submission filed on 9/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 3 and 12, amendments to claims 1, 4-10, 13-19, and addition of claims 21-22 are acknowledged.
Claims 1-2, 4-11 and 13-22 are currently pending and have been examined under the effective filing date of 6/26/2019.

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
The claim amendments do not serve to overcome the 101 rejection as the limitations added are directed to the abstract idea and are performed using the same computer elements introduced in the claims previously.  Additionally, the added claim limitations are found in Petersen (the primary reference,) with the exception of the automatic document permission changes.  This is found in Humenansky. (Humenansky ¶0078; During this process, the user may also elect to "submit" the planning data, i.e., mark the data as read-only (locked) and ready for review.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of permission-based document review in Humenansky because applying the known technique would have yielded predictable results and resulted in an improved system by allowing for a more secure process of document review. 
Regarding pages 13 and 14 of Applicant’s remarks, the limitation directed to indexing, matching codes and restricting users from editing documents constitute no improvement to the functioning of a computer or other technology.  These limitations are additional functions being performed by the same components introduced in the claims previously.  Additionally, while the improvements to using computing technology as a medium to perform abstract idea (including mental processes,) the benefits of efficient tracking or responsibilities and improved creation of invoices while controlling editability of invoices can be performed with or without a computer.  Further, while improvements to software are beneficial, they do not improve the functioning of a computer; they merely allow the computer to perform additional functions, albeit in the same physical way.  While lumping line items into multiple associations for improved processing, the same reasoning as above is applied.
Regarding pages 15 and 16, Examiner maintains that while Petersen does not automatically match, Sankey teaches this technique, and tt would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of software-based data association in Sankey because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated process of code association. (Sankey ¶0024; exemplary disclosed system may operate to significantly minimize or substantially eliminate data entry by an end user.) Additionally, Petersen teaches indexing the line items by item number and index, as seen in Figure 7.

Claim Objections
Claims 4-10 are objected to because of the following informalities:  Their dependency is unclear.  For the purposes of compact prosecution, Examiner has reviewed the dependent claims in question as being dependent on claim 1. Additionally, Claim 6 is being examined with the assumption that the claim is meant to be amended in the same manner Claim 15 is being amended.  (Removing “via” and adding “from.”) Applicant may amend the claims in question as desired.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for 	 receiving a prime contract schedule of values (SOV), wherein the prime contract SOV comprises a plurality of line items, each line item in the prime contract SOV having an associated project code and contract amount; receiving one or more sub invoices, wherein each sub invoice comprises at least one sub invoice line item, each sub invoice line item having an associated cost code and sub invoice amount; receiving a request that the one or more sub invoices be sent to a second user for review; based on receiving the request that the one or more sub invoices be sent to the second user for review, automatically restricting the first client from editing the one or more sub invoices; receiving from a second client an indication that the one or more subinvoices are approved and a request to generate a prefilled owner invoice based on at least one or more sub invoices; based on the request to generate the prefilled owner invoice; indexing each subinvoice line item a first time based on its associated cost code and cost type; determining a parent division code for each sub invoice line item based on its associated cost code; indexing each subinvoice line item a second time based on its determined parent division code; matching one of the cost code or the determined parent division code from each sub invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV such that each sub invoice line item corresponds to one of the plurality of line items in the prime contract SOV; based on the matching, generating the prefilled owner invoice such that the sub invoice amount from each respective sub invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV; receiving from the second client a request that the prefilled owner invoice be sent to a third user for review; based on receiving the request that the prefilled owner invoice be sent to the third user for review, automatically restricting the second client from editing the prefilled owner invoice. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, including contracts and essential business matters, without significantly more.  Further, these limitations are directed to the abstract idea of concepts performed in the human mind, or mental processes.  Receiving information, matching information and generating an invoice can be performed in the human mind.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of at least one processor; a non-transitory computer-readable medium; program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions; client stations and causing a client station associated with a user to display the prefilled owner invoice individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite the limitations recited in Step 2A Prong 2 Analysis above.  These additional elements are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. Therefore, the claims are not patent eligible.
Claims 2, 49, 11-18 and 20-22 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, including contracts and essential business matters, and concepts performed in the human mind, or mental processes, without  the inclusion of differing code syntaxes, the ability to define invoices by time periods, the ability to update invoices with new information, the ability to attach documents to invoice; and adding a first and second respective representation of each subinvoice line item to the index table. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (Pub. No. US 2009/0018889 A1) in view of Sankey (Pub. No. US 2019/0096012 A1,) and in further view of Humenansky et al. (Pub. No. US 2006/0015805 A1.)
Regarding Claims 1, 10 and 19, Petersen discloses a computing system comprising: 
	at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system  (Petersen ¶0249; the methods described herein are intended for operation as software programs running on a computer processor) to perform functions including:
receiving a prime contract schedule of values (SOV), wherein the prime contract SOV comprises a plurality of line items, (Petersen ¶0015; general contract schedule of values having multiple general contract line items,) each (Petersen ¶0127; the item numbers 508 are typically coded by specialty, such as 300+ for finishing work, 400+ for HVAC work, 600+ for electrical work and 700+ for plumbing work.) 
receiving, from a first client station associated with a first user (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server), one or more sub invoices, wherein each sub invoice comprises at least one sub invoice line item, (Petersen ¶0015; subcontract application for payment including the subcontract line items) each sub invoice line item having (i) an associated cost code, (ii) an associated cost type, (Petersen Figure 7; showing cost type under “Page Dialog”) and (iii) a sub invoice amount; (Petersen ¶0007; subcontractors likewise prepare their estimates, based on the design documents provided by the architect, by determining materials and labor needed to accomplish the tasks specific to their respective specialties. The subcontractors also factor in their administrative overhead and percentage markup, and provide their proposed schedule in the form of line items. The subcontractor line items do not generally match the general contractor line items, although each of the subcontractor line items must fit within a line item proposed by the general contractor.)
(Petersen ¶0006; architect is also responsible for approving any change orders that are submitted for review by the general contractor over the course of the project.) Examiner notes architect is second user who approves subinvoice.)
receiving, from a second client station associated with the second user, (i) an indication that the one or more sub invoices are approved (Petersen ¶0087; contract administration program may provide an alert to the general contractor when the general contractor attempts to approve the next application for payment.) and (ii) a request to generate a prefilled owner invoice based on at least the one or more sub invoices; (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.)
based on the request to generate the prefilled owner invoice: 
indexing each sub invoice line item a first time based its associated cost code and associated cost type; (Petersen ¶0114; each line item includes four columns of information: item number 508, description of work 509, scheduled value 510 and index 511; ¶0106; allow the contract administration program to automatically number line items created by the general contractor in an incrementally ascending order)
(Petersen Figure 7 showing under “Page Dialog” column a cost code and its associated parent divisional code.  For example, materials and labor of different line items.)
indexing each sub invoice line item a second time based on its determined parent division code; (Petersen ¶0127; Referring back to FIG. 5, the index number 511, entered at step s420, is simply an incremental, numerical index of each line item, provided automatically in an embodiment of the invention; Figure 7 shows the indexed line items having cost codes and division codes indexed side by side)
based on the matching, generating the prefilled owner invoice such that the sub invoice amount from each respective sub invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV; (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.) 
receiving, from the second client station, a request that the prefilled owner invoice be sent to a third user for review; (Petersen ¶0139; In response to the general contractor's request to review a selected schedule of values, the web server 52 sends the selected schedule of values, previously submitted by the associated subcontractor (and stored in the database 53) to the web client 103.)
and causing a third client station associated with a third user (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server) to display the prefilled owner invoice. (Petersen ¶0130; At step s432, the general contractor submits the original schedule of values to the owner over the Internet 50, for example, by selecting the submit button 612 on the web page 600.)
Petersen discloses the matching of cost codes from sub invoices to the line items of the prime schedule of values by a general contractor using a computer system, but not automatically by a computer system:
matching one of (i) the cost code or (ii) the determined parent division code from each sub invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV such that each sub invoice line item corresponds to one of the plurality of line items in the prime contract SOV; (Petersen ¶0015; general contract line items, including the associated number of units, are updated based on information in the associated subcontract line items received in the subcontract application for payment) (Petersen ¶0178; work completed this period 1116 and the materials presently stored 1117 fields are automatically populated by the contract administration program at steps s1030 and s1034 when the general contractor clicks on a button labeled "auto-populate" (not pictured), for example. The program then populates these fields based on information stored in the database 53, such as the general contractor schedule of values, the subcontractor applications for payment, the associated line items,) (Petersen ¶0232; Each job/extra/cost code/category combination may then be mapped to an item on the schedule of values for a particular job.) 
Sankey discloses matching one of (i) the cost code or (ii) the determined parent division code from each sub invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV such that each sub invoice line item corresponds to one of the plurality of line items in the prime contract SOV. (Sankey ¶0007; extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow) (Sankey ¶0024; system is configured to review the entire database of project-related transactions to determine whether any of the already entered transactions include information that matches the newly extracted data. This matching may be done by comparing invoice amounts, invoice numbers, and other unique identifying keys using both Boolean comparison and regular expressions to search for patterns and matches.) (Sankey ¶0031; Through the sorting process, the sorted data can be automatically entered into the corresponding fields of the various output documents of the various report types.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of software-based data association in Sankey because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated process of code association. (Sankey ¶0024; exemplary disclosed system may operate to significantly minimize or substantially eliminate data entry by an end user)
While Petersen teaches removing editing permissions for users (¶0100,) Petersen does not disclose, but Humenansky discloses: 
based on receiving the request that the one or more sub invoices be sent to the second user for review, automatically restricting the first client station from editing the one or more sub invoices; (Humenansky ¶0078; During this process, the user may also elect to "submit" the planning data, i.e., mark the data as read-only (locked) and ready for review.)
and based on receiving the request that the prefilled owner invoice be sent to the third user for review, automatically restricting the second client station from editing the prefilled owner invoice; (Humenansky ¶0078; During this process, the user may also elect to "submit" the planning data, i.e., mark the data as read-only (locked) and ready for review.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known technique of permission-based document review in Humenansky because applying the known technique would have yielded predictable results and resulted in an improved system by allowing for a more secure process of document review. 

Regarding Claims 2, 11 and 20, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, wherein the project codes associated with the plurality of line items in the prime contract SOV comprise a first syntax, and wherein the cost codes associated with the at least one sub invoice line item comprise a second syntax different from the first syntax. (Petersen Figure 7; showing cost codes 104, 105, 106… 202 and line items under column “Page Dialog” with different syntaxes)

Regarding Claims 4 and 13, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, wherein the project codes associated with the plurality of line items in the prime contract SOV are division (Peterson ¶0143; Fig. 7… subcontractor line item is associated with a general contractor line item)

Regarding Claims 5 and 14, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, wherein each line item in the prime contract SOV further comprises an associated cost type, wherein the project codes associated with the plurality of line items in the prime contract SOV are cost codes, and wherein matching the cost code from each sub invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV comprises matching both of the cost code and cost type from each sub invoice line item to an identical cost code and cost type in one of the plurality of line items in the prime contract SOV. (Peterson ¶0143; Fig. 7… subcontractor line item is associated with a general contractor line item)

Regarding Claims 6 and 15, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, further comprising 
receiving, from a fourth client station associated with a fourth user, (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server) one or more direct cost invoices, wherein each direct cost invoice comprises at least one direct cost invoice line item, each direct cost invoice line item having an associated cost code and direct cost invoice amount; and (Petersen Figure 7; showing cost codes 104, 105, 106… 202 and line items under column “Page Dialog” with different syntaxes)
wherein generating the prefilled owner invoice comprises generating the prefilled owner invoice such that the direct cost invoice amount from each respective direct cost invoice line item is applied to the contract amount from the corresponding line item in the prime contract SOV. (Petersen ¶0015; general contract application for payment is created based on the updated contract line items.)
Petersen does not disclose:
matching the cost code from each direct cost invoice line item to a corresponding project code in one of the plurality of line items in the prime 
Sankey discloses:
matching the cost code from each direct cost invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV such that each direct cost invoice line item corresponds to one of the plurality of line items in the prime contract SOV. (Sankey ¶0007; extract data from the invoice data flow, the commitments data flow, and the budget transactions data flow) (Sankey ¶0024; system is configured to review the entire database of project-related transactions to determine whether any of the already entered transactions include information that matches the newly extracted data. This matching may be done by comparing invoice amounts, invoice numbers, and other unique identifying keys using both Boolean comparison and regular expressions to search for patterns and matches.) (Sankey ¶0031; Through the sorting process, the sorted data can be automatically entered into the corresponding fields of the various output documents of the various report types.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of generating invoices by associating cost codes with line items in Petersen with the known (Sankey ¶0024; exemplary disclosed system may operate to significantly minimize or substantially eliminate data entry by an end user)

Regarding Claims 7 and 16, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 6, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
receiving, from the second client station associated with the second user, an indication of a time period; (Petersen ¶0153; subcontractor periodically creates applications for payment. The timing of the applications for payment are generally governed by the subcontract)
identifying the one or more sub invoices as being received within the time period, wherein matching the cost code from each sub invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV comprises matching, for each sub invoice received within the time period, the cost code from each sub invoice line item to a corresponding project (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached, and proceeds in substantially the same manner with respect to obtaining and uploading the documents.)
identifying the one or more direct cost invoices as being received within the time period, wherein matching the cost code from each direct cost invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV comprises matching, for each direct cost invoice received within the time period, the cost code from each direct cost invoice line item to a corresponding project code in one of the plurality of line items in the prime contract SOV. (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached, and proceeds in substantially the same manner with respect to obtaining and uploading the documents.)

Regarding Claims 8 and 17, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
 (Petersen ¶0150; The owner/architect reviews the change order and determines whether to accept or reject it. Data indicating the decision is stored in the database 53 and sent by email to the general contractor at the web client 103. When the general contractor receives notice of approval, the general contractor approves the corresponding subcontractor's change order. Likewise, data indicating the approval is stored in the database 53 and sent by email to the appropriate subcontractor at the web client 104 or 105.)
based on the received indication, updating the given sub invoice. (Petersen ¶0151; the original schedule of values is updated throughout the course of project performance based on approved change orders) 

Regarding Claims 9 and 18, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including: 
receiving, from the first client station (Figure 1 Petersen; client stations for owner, general contractor and subcontractor as well as web server), one or (Petersen ¶0165; saving the subcontractor's application for payment to which the document is to be attached) and (ii) the one or more supporting documents corresponding to the one or more sub invoices as attachments to the prefilled owner invoice. (Petersen ¶0130; supporting documentation may be included with the schedule of values submitted to the owner/architect)

Regarding Claims 21 and 22, Petersen as modified by Sankey and Humenansky discloses the computing system of claim 1 and the non-transitory computer-readable storage medium of claim 10, wherein the program instructions that are executable by the at least one processor to cause the computing system to perform functions including indexing each sub invoice line item a first time based its associated cost code and associated cost type comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including adding a first respective representation of each sub invoice line item to an index table; (Petersen ¶0114; each line item includes four columns of information: item number 508, description of work 509, scheduled value 510 and index 511; ¶0106; allow the contract administration program to automatically number line items created by the general contractor in an incrementally ascending order) Examiner notes a representation of each line item is present by item number 508.
and wherein the program instructions that are executable by the at least one processor to cause the computing system to perform functions including indexing each sub invoice line item a second time based its determined parent division code comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including adding a second respective representation of each sub invoice line item to the index table. (Petersen ¶0127; Referring back to FIG. 5, the index number 511, entered at step s420, is simply an incremental, numerical index of each line item, provided automatically in an embodiment of the invention; Figure 7 shows the indexed line items having cost codes and division codes indexed side by side) Examiner notes the index number is also a representation of each line item.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Chelst et al. (Patent No. US 9,208,528 B2,) Provinse (Pub. No. US 2002/0026416 A1,) Roth (Pub. No. US 2014/0095270 A1,) and Erbe (Pub. No. US 2018/0012315 A1.)  Provinse disclose a more detailed application of data matching to update 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687


/SANGEETA BAHL/Primary Examiner, Art Unit 3629